Filed 2/1/21 P. v. Vincent CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


THE PEOPLE,                                                B305401

         Plaintiff and Respondent,                         (Los Angeles County
                                                           Super. Ct. No. BA465995)
         v.

CHRISTOPHER VINCENT,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Douglas Sortino, Judge. Affirmed.
      Christopher J. Bou Saeed, under appointment by the Court
of Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Noah P. Hill and Stephanie C. Santoro,
Deputy Attorneys General, for Plaintiff and Respondent.

                                 _______________________
      Christopher Vincent appeals the trial court’s order
terminating his probation and ordering execution of his
suspended seven-year state prison sentence for assault with a
deadly weapon with an enhancement for infliction of great bodily
injury. The trial court imposed the seven-year sentence after
finding Vincent had violated his probation by driving on a
suspended license, committing a hit and run, and brandishing a
knife at the driver of the other car. On appeal, Vincent contends
the court abused its discretion by imposing the suspended
sentence for misdemeanor conduct that did not result in any
physical injuries or threaten the safety of the community. We
affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

A.    The Underlying Offense and Probationary Disposition
      A security guard at a liquor store attempted to stop a
physical altercation between Vincent and another man. Vincent
responded by stabbing the security guard with a knife. The
information charged Vincent with assault with a deadly weapon
(Pen. Code, § 245, subd. (a)(1)) and specially alleged that in the
commission of the offense Vincent personally inflicted great
bodily injury (§ 12022.7, subd. (a)). The information also alleged
Vincent had suffered two prior convictions of serious or violent
felonies under the three strikes law (§§ 667, subds. (b)-(j),
1170.12) and one prior serious felony conviction within the
meaning of section 667, subd. (a)(1), and he had served five prior
prison terms (§ 667.5, subd. (b)).
      At a pretrial conference on March 6, 2019, the prosecutor
indicated there was a negotiated disposition of a seven-year




                                 2
sentence with five years of probation and performance of 30 days
of CalTrans work if Vincent changed his plea. The trial court
expressed its surprise that the People had proposed a
probationary disposition on a third strike case, stating it was
“flabbergasted” by the proposed disposition. The prosecutor
responded he had offered a probationary disposition because
there could be proof problems in a jury trial. Vincent pleaded no
contest to one count of assault with a deadly weapon and
admitted the great bodily injury enhancement allegation. The
trial court found a factual basis for the plea and found Vincent’s
waivers were voluntary, knowing, and intelligent. Pursuant to
the negotiated plea, the trial court sentenced Vincent to seven
years in state prison, comprised of the upper term of four years
for assault with a deadly weapon plus three years for the great
bodily injury enhancement. The court suspended execution of the
sentence and placed Vincent on five years’ formal probation on
condition Vincent complete 30 days of CalTrans work. The terms
of Vincent’s probation required him to obey all laws and
prohibited him from owning, using, or possessing any dangerous
or deadly weapons, including firearms, knives, or other
concealable weapons.
       The trial court warned Vincent if he violated his probation
in any manner, no matter how minor, the court would terminate
his probation and sentence him to seven years in state prison.
The court gave several examples of what would constitute a
probation violation, including failing to complete his 30 days of
CalTrans service or getting “caught stealing something . . . I don’t
care how small it is, it’s seven years.” The court repeated its
warning “to make sure you are completely understanding what
the consequences of any violation would be in this case,”




                                 3
reiterating “[i]f you violate any of the terms and conditions of
your probation, no matter how slight, I will remand you
forthwith, set a violation hearing, and if I find you in violation
you will get the seven years in state prison.” Vincent responded
he understood.

B.    The Probation Violation and Probation Violation Hearing
      On August 17, 2019 Vincent was involved in a car accident,
in which he allegedly hit another car, brandished a knife at the
other driver, and left the scene of the accident. Vincent was
charged with misdemeanor hit and run (Veh. Code, § 20002) and
brandishing a knife (Pen. Code, § 417, subd. (a)(1)). At trial, the
jury could not reach a verdict, and the court dismissed the case.1
      On September 19, 2019 the trial court2 revoked Vincent’s
probation. Two witnesses testified at the February 14, 2020
probation violation hearing. Christopher Schmid was driving
southbound on Atlantic Boulevard in Long Beach when a black
sedan tried to pass him to the left in the turning lane. When the
black sedan approached the median on the left, it slammed on its
brakes, pulled behind Schmid’s vehicle, and rear-ended Schmid.
The black sedan moved to the lane to the right of Schmid’s
vehicle, slowed down slightly, then accelerated. Schmid followed
the black sedan, and eventually both vehicles pulled over. At the
hearing, Schmid identified Vincent as the driver of the black


1     According to Vincent’s counsel, the principal issue at trial
was the identity of the perpetrator. The record does not reflect
which judicial officer presided over the trial.
2     Judge Douglas Sortino initially sentenced Vincent and
presided over the probation violation hearing.




                                 4
sedan.3 Schmid’s bumper had been pushed in, and the rear hatch
of the vehicle would not open. Vincent’s vehicle was also
damaged.
        Schmid asked what Vincent was going to do. Vincent
responded that “it’s not that bad” and “[w]e’re going to take care
of it.” Schmid inquired whether that meant Vincent was going to
pay for the damage. At that point Vincent started fidgeting
around in his pocket, and he pulled out a knife. The knife was
approximately five inches long, with a fixed blade and a black
handle. Vincent was physically “[v]ery close to” Schmid, and
Vincent repeated, “I’m going to take care of it . . . .” Schmid
asked as to the knife, “What are you going to do with that[?]” and
stepped back. Schmid also told Vincent he was going to call the
police. At that point Vincent got back in his car and drove off.
Schmid took a photograph of Vincent’s license plate and called
the police. The interaction lasted fewer than two minutes.
        Long Beach Police Officer Jordan Lasch responded to the
gas station where Schmid had called the police. Officer Lasch
observed minor damage to the rear of Schmid’s car. Officer Lasch
was notified the black sedan had been located, and he drove to
the location where a black sedan was parked in the driveway. He
observed damage on the front right quarter panel of the vehicle.


3     Schmid also identified Vincent on the day of the accident.
Approximately one hour after reporting the incident, the police
asked Schmid to drive to a location where Vincent was
handcuffed and standing near a police vehicle and police officers.
Schmid identified Vincent from approximately 15 feet away. At
the time of Schmid’s identification at the field showup, Vincent
was wearing clothes different from what he was wearing when he
and Schmid had their confrontation following the accident.




                                5
Vincent was sitting in another vehicle one house down from
where the black sedan was parked. The black sedan was not
registered to Vincent, and the knife used in the incident was
never recovered.
       The People offered into evidence and the trial court
admitted Vincent’s certified records showing he had multiple
prior convictions of crimes of violence and weapons possession.
Also, according to records from the Department of Motor
Vehicles, at the time of the accident Vincent’s driver’s license had
been suspended due to three prior convictions for driving under
the influence.
       After hearing oral argument, the trial court found Schmid
was credible and had sufficient time in which to identify Vincent
as the perpetrator. The court found by a preponderance of the
evidence that Vincent violated his probation by driving with a
suspended license, being in possession of a deadly or dangerous
weapon, brandishing a knife, and committing a hit and run. The
court acknowledged the violations constituted misdemeanor
conduct, but it concluded Vincent posed “a threat to the safety of
the community” in light of his brandishing a knife at the scene of
the accident, the fact the underlying offense involved stabbing of
the victim with a knife, and Vincent’s prior convictions of crimes
involving violence.4 The court imposed the seven-year sentence it
had previously suspended.
       Vincent timely appealed.

4     Vincent suffered prior convictions of assault with a firearm
in 1998 (Pen. Code, § 245, subd. (a)(2)) and being a felon in
possession of a firearm in 2001 (former § 12021, subd. (a)(1)), as
well as a juvenile adjudication in 1994 for assault with a deadly
weapon (§ 245, subd. (a)(1)).




                                 6
                          DISCUSSION

A.     Governing Law and Standard of Review
       “At any time during the period of supervision of a
person . . . released on probation under the care of a probation
officer . . . the court may revoke and terminate the supervision of
the person if the interests of justice so require and the court, in
its judgment, has reason to believe from the report of the
probation . . . officer or otherwise that the person has violated
any of the conditions of their supervision . . . .” (Pen. Code,
§ 1203.2, subd. (a); accord, People v. Leiva (2013) 56 Cal.4th 498,
505.) Once probation is summarily revoked, the defendant is
entitled to a formal probation revocation hearing. (Leiva, at
p. 505; see § 1203.2, subd. (b)(1).) The People must prove a
violation by a preponderance of the evidence. (People v. Shepherd
(2007) 151 Cal.App.4th 1193, 1197 (Shepherd); People v.
O’Connell (2003) 107 Cal.App.4th 1062, 1066 (O’Connell).)
       If the trial court revokes and terminates probation in a case
where judgment was pronounced and its execution suspended,
“the court may revoke the suspension and order that the
judgment shall be in full force and effect.” (Pen. Code, § 1203.2,
subd. (c).) This provision “gives the court discretion, on
revocation and termination of probation, either (1) to revoke the
suspension of sentence and commit the probationer to prison for
the term prescribed in the suspended sentence, or (2) to decline to
revoke the suspension or to order confinement.” (People v.
Howard (1997) 16 Cal.4th 1081, 1094, italics omitted.) However,
“the court does not have discretion to change the previously




                                 7
indicated sentence.” (People v. Stuckey (2009) 175 Cal.App.4th
898, 916.)
        We review a trial court’s decision to revoke and terminate
probation for an abuse of discretion. (People v. Rodriguez (1990)
51 Cal.3d 437, 443 [trial courts have “very broad discretion in
determining whether a probationer has violated probation”].) We
likewise review for an abuse of discretion the trial court’s decision
whether to revoke suspension of sentence and sentence the
probationer to prison or to reinstate probation. (People v. Bolian
(2014) 231 Cal.App.4th 1415, 1421; People v. Downey (2000)
82 Cal.App.4th 899, 909.)
        “‘To establish an abuse of discretion, defendants must
demonstrate that the trial court’s decision was so erroneous that
it “falls outside the bounds of reason.”’” (People v. Miracle (2018)
6 Cal.5th 318, 346; see People v. Urke (2011) 197 Cal.App.4th
766, 773 [“‘“[O]nly in a very extreme case should an appellate
court interfere with the discretion of the trial court in the matter
of denying or revoking probation. . . .”’”].) “‘An abuse of discretion
will be “established by ‘a showing the trial court exercised its
discretion in an arbitrary, capricious, or patently absurd manner
that resulted in a manifest miscarriage of justice.’”’” (Miracle, at
pp. 346-347.)

B.    The Trial Court Did Not Abuse Its Discretion in
      Terminating Probation and Imposing the Suspended Seven-
      year Sentence
      Vincent does not dispute that he violated the terms of his
probation. Vincent’s only contention on appeal is that
termination of his probation and imposition of his suspended
seven-year sentence was “unduly punitive.” (Boldface omitted.)




                                  8
Vincent argues the trial court abused its discretion by limiting
itself to a “binary choice of seven[ ]years[’] imprisonment or
reinstatement of probation,” without considering any alternatives
that could have addressed the court’s concern about the threat
Vincent posed to public safety. Vincent suggests, for example,
that because this was Vincent’s first probation violation and he
was otherwise in compliance with the terms of his probation, the
trial court could have reinstated probation and imposed
significant county jail time and completion of anger management
classes. Vincent’s contention lacks merit.
       Although Vincent insists the court failed to consider any
alternatives to imposing the suspended seven-year sentence, the
record demonstrates otherwise. At the probation violation
hearing, Vincent’s counsel proposed an alternative disposition
similar to the one Vincent suggests on appeal—including service
of one year in county jail and waiver of his sentencing credits,
with the seven-year sentence remaining suspended. The court
considered and rejected this proposal in light of the violation
involving “violence with a weapon.” Vincent has not met his
burden of establishing “‘the trial court’s decision was so
erroneous that it “falls outside the bounds of reason.”’” (People v.
Miracle, supra, 6 Cal.5th at p. 346.) The court’s factual findings
that Vincent possessed a deadly or dangerous weapon,
brandished a knife at the scene of a car accident, and had a
history of possession and using deadly weapons—none of which
Vincent disputes on appeal—amply support the court’s
sentencing decision. Vincent argues the court should not have
relied on his other weapons-related offenses because they were
remote in time. But even absent his criminal history, the court
found troubling that Vincent displayed a knife after the car




                                 9
accident because the underlying conviction for which he was on
probation involved an assault with a knife. The apparent
readiness with which Vincent displayed a weapon in response to
a minor fender bender led the court to conclude Vincent posed a
threat to public safety. At the original sentencing hearing, the
court repeatedly admonished Vincent that even a minor
probation violation would result in Vincent having to serve his
full suspended sentence. Under these circumstances, the court
did not abuse its discretion in imposing Vincent’s suspended
seven-year state prison sentence.

                        DISPOSITION

     The order is affirmed.



                                         FEUER, J.
We concur:



     PERLUSS, P. J.



     SEGAL, J.




                               10